UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SACV 21-00366-JLS (ADSx) Date June 08, 2021

 

 

Title Rocio Lopez v. Mindlance Inc., et al

 

PRESENT: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (INCHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
LACK OF PROSECUTION

The Court, on its own motion, hereby ORDERS plaintiff's counsel, to show cause in writing
no later than June 18, 2021, why this action should not be dismissed for lack of prosecution for
failure to file a joint report (FRCivP 26) as required by this Court’s Order Setting Scheduling
Conference (Doc. 14). Plaintiff shall file a written response to this OSC explaining the failure
to comply with this Court’s Order Setting Scheduling Conference, which response shall be
accompanied by the filing of the parties’ Joint Report, including Exhibit A to the Report. The
hearing set for June 11, 2021 is VACATED and off calendar.

No oral argument of this matter will be heard unless ordered by the Court. The Order will
stand submitted upon the filing of the required documents on or before the date upon which a
response by plaintiffs is due. Failure to timely and adequately respond will result in the
dismissal of this action without further notice.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
